Landau, J., dissenting.
I agree with the majority that a reasonable basis exists in the facts as to a substantial change of circumstances to permit the trial court to entertain the motion for modification; I do not agree with the majority that the trial court was correct when it reduced the alimony award from $175 per week to $100 per week. 1
The trial court has broad discretion in domestic relations cases and review is limited to whether the court’s conclusions were correct in law and reasonably reached on the basis of the evidence presented. Cattaneo v. Cattaneo, 19 Conn. App. 161, 166, 561 A.2d 967 (1989). This court will not substitute its judgment for that of the trial court unless there has been an abuse of discretion or the findings lack a reasonable basis in fact. Paddock v. Paddock, 22 Conn. App. 367, 372, 577 A.2d 1087 (1990). “Where the legal conclusions of the trial *235court are challenged, on appeal those conclusions are subject only to the test of abuse of discretion. State v. Arbour, 29 Conn. App. 744, 748, 618 A.2d 60 (1992). ‘Discretion means a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice. . . . The salient inquiry is whether the court could have reasonably concluded as it did. ... It goes without saying that the term abuse of discretion does not imply a bad motive or wrong purpose but merely means that the ruling appears to have been made on untenable grounds.’ (Citations omitted; internal quotation marks omitted.) Id. ‘In determining whether the trial court has abused its discretion, we must make every reasonable presumption in favor of the correctness of its action.’ E. M. Loew’s Enterprises, Inc. v. Surabian, 146 Conn. 608, 612, 153 A.2d 463 (1959). Our review of a trial court’s exercise of the legal discretion vested in it is limited to the questions of whether the trial court correctly applied the law and could reasonably have reached the conclusion that it did. Timm v. Timm, 195 Conn. 202, 210, 487 A.2d 191 (1985).” Burke v. Avitabile, 32 Conn. App. 765, 770-71, 630 A.2d 624, cert. denied, 228 Conn. 908, 634 A.2d 297 (1993).
After the trial court found a substantial change of circumstances and was able to consider the merits of the motion to modify, it then considered the factors embraced in General Statutes § 46b-82. It found the plaintiff’s shortfall to be $127 per week and the defendant’s to be $130. The record exhibits, in the only affidavits available,2 that there had been an increase in the defendant’s weekly net income from $234.04 to $582.18, and a decrease in his shortfall from $222.92 *236to $128.82.3 The plaintiffs affidavit demonstrates an increase of weekly net income from $228.01 to $274.51, and an increase in her shortfall from $96.62 to $116.96. After the dissolution, the defendant acquired a house by devise. He sold it, and, after purchasing another house, was left with $69,000. He gave $20,000 to his daughter and invested in stocks. The defendant retired one month before the date of the modification hearing, and earned $53,333 for federal income tax purposes the year previous to his retirement. The record also indicates that the defendant placed a deposit of $12,000 towards the purchase of a 1993 Chevrolet one month before the modification hearing.
The majority states that the defendant’s increase in salary “may be seen as no more than normal adjustments and the effects of inflation over a long period of time.” While this is the cornerstone on which the majority builds, I see no evidence of this in the record.
The standard for reversal of a trial court’s discretionary finding is high and appropriately so. When that standard has been met, however, a reversal is dictated. I would reverse the judgment of the trial court, and direct the court to hear both motions to modify.

 I also agree with the majority that, contrary to the plaintiffs claim, a determination that the substantial change in circumstances was “not contemplated by the parties” is unnecessary. General Statutes § 46b-86 (a); Turner v. Turner, 219 Conn. 703, 717, 595 A.2d 297 (1993); Fisher v. Fisher, 30 Conn. App. 324, 326, 620 A.2d 189 (1993).


 The parties had stipulated that the trial court treat the affidavits filed on August 7, 1980, and those filed in March and April, 1993, as applicable to the parties’ respective motions for modification.


 The defendant’s expenses were $455 in 1980 and are now $711.